Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jhongwoo Peck (Reg. No. 76,528) on February 22, 2022.

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,037,851 and 9,589260 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Acknowledgments
In view of Examiner’s amendment claims 1, 4-7, 11-16, 19 and 21 remaining pending and have been allowed subject to examiner’s amendment. 

The Application has been amended as follows:
1.	(Currently amended) A portable apparatus comprising:

one or more memories storing computer program instructions[[,]]; 
a first biometric digital signature of a person who has been registered and authorized to use the portable apparatus[[,]]; and 
a public key infrastructure (PKI) certificate that includes a first code derived from encoding the first biometric digital signature of the registered person; and
one or more processors operative to execute the computer program instructions from the one or more memories to cause the portable apparatus to:
acquire, by the one or more biometric sensors, biometric pattern of a person who attempts to access the portable apparatus;
determine whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the first biometric digital signature of the registered person and the first code derived from encoding the first biometric digital signature of the registered person; and
 and the first code derived from encoding the first biometric digital signature of the registered person, transmit authentication information to a remote server over a network, wherein the authentication information includes the PKI certificate in which [[a]] the first code derived from encoding the first biometric digital signature of the registered person is inserted,
wherein the one or more biometric sensors, the one or more memories, and the one or more processors are disposed in a single portable apparatus.

2-3. (Canceled)
4. (Previously presented) The portable apparatus of claim 1, wherein the authentication information further includes a one-time password.
5. (Previously presented) The portable apparatus of claim 1, wherein the authentication information further includes information indicating the time when the authentication information is transmitted, information corresponding to a signature made by the registered person, or both.

7. (Previously presented) The portable apparatus of claim 6, wherein the second biometric digital signature of the registered person has a usage that is different from a usage of the first biometric digital signature of the registered person. 8-10. (Canceled)
8-10. (Canceled)
11. (Previously presented) The portable apparatus of claim 1, wherein the portable apparatus is a personal digital assistant (PDA).
12. (Previously presented) The portable apparatus of claim 1, wherein the portable apparatus is an automated teller machine (ATM), a kiosk, a POS terminal, or a set-top box.
13. (Previously presented) The portable apparatus of claim 1, wherein the portable apparatus is a mobile phone.
14. (Previously presented) The portable apparatus of claim 1, wherein the portable apparatus is a smart card.
15. (Previously presented) The portable apparatus of claim 1, wherein the portable apparatus is a notebook computer or a desktop computer.
16. (Previously presented) The portable apparatus of claim 1, wherein the portable apparatus is a dongle.
17-18. (Canceled)
19. (Previously presented) The portable apparatus of claim 1, wherein the one or more memories further store information of a balance of electronic money.
20. (Canceled)


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2003/0115490 A1 to Russo et al (hereinafter “Russo”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-26 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Russo describes A biometric data sample is taken and compared with stored biometric data. If the biometric data sample matches stored data, access to a secure data storage module is enabled.
Russo however does not at least teach or suggest: “a public key infrastructure (PKI) certificate that includes a first code derived from encoding the first biometric digital signature of the registered person; and determine whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the first biometric digital signature of the registered person and the first code derived from encoding the first biometric digital signature of the registered person; and  and the first code derived from encoding the first biometric digital signature of the registered person, transmit authentication information to a remote server over a network, wherein the authentication information includes the PKI certificate in which [[a]] the first code derived from encoding the first biometric digital signature of the registered person is inserted, as recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hoffman (U.S. Patent No. 9,294,481 B1) 
Madhani et al (U.S. Patent Application Publication No. 2013/0176108 A1)
Finn (U.S. Patent Application Publication No. 2006/0219776 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 17, 2022